PER CURIAM.
The appellants, alleging each was owner and operator of an apartment house of 160 units and 357 units respectively, in North Bay Village, in Dade County, filed a complaint for declaratory decree to determine the validity of an ordinance of the defendant city which imposed a charge on owners or operators of apartment houses of $1.50 per month, per unit, for garbage collection and disposal service, and which imposed on owners or operators of condominiums and co-operative apartments $1.00 per month, per unit, for such service, and which ordinance imposed a $1.00 per month per unit charge for such service to single family home owners.
Plaintiffs therein contended for a construction that the ordinance was invalid for charging more per unit for the service to apartment owners than was charged per unit for condominiums and co-operative apartments. On final hearing the trial court entered judgment for the defendant North Bay Village, thereby impliedly upholding the validity of the questioned ordinance.
On consideration of the record, briefs and arguments, we find no reversible error *468has been shown. The separate classification in this matter which was made by the legislative body of the defendant city was justified in law on the facts disclosed with reference to the types of structures involved as located in the defendant city and the differences in the garbage service requirements as related thereto. See Peninsular Industrial Ins. Co. v. State, 61 Fla. 376, 55 So. 398, 400; Dutton Phosphate Co. v. Priest, 67 Fla. 370, 65 So. 282, 286; Riley v. Lawson, 106 Fla. 521, 143 So. 619, 622.
Affirmed.